Case 20-41308           Doc 266     Filed 04/09/20 Entered 04/09/20 08:43:30                Main Document
                                                Pg 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

     In re:                                                   Chapter 11

     FORESIGHT ENERGY, LP, et al.,1                           Case No. 20-41308-659
                                                              (Jointly Administered)
                             Debtors.


                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR SERVICE AND PAPERS

              Pursuant to Rules 2002(g) and 9010(b) of the Federal Rules of Bankruptcy Procedure, the

 undersigned counsel enters an appearance for Wilmington Trust, National Association, as

 indenture trustee for the holders of 11.50% Senior Secured Notes due 2023 (“Wilmington Trust”),

 a party-of-interest and creditor in the above-styled bankruptcy cases, and requests that copies of

 all pleadings, motions, notices, and other papers, filed or served, in these proceedings, be served

 upon the below-listed counsel for Wilmington Trust at the following street addresses, e-mail

 addresses, or facsimile numbers:




 1
   The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with
 the last four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable),
 are: Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685);
 Foresight Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204);
 Foresight Receivables LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005);
 Williamson Energy, LLC (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran
 LLC (9962); Seneca Rebuild LLC 0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro
 Transport LLC (6881); American Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648);
 American Century Mineral LLC (SEC No. 5788); Foresight Energy Finance Corporation (5321); Foresight
 Energy Labor LLC (4176); Viking Mining LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining
 LLC (7085); Mach Mining, LLC (4826); Logan Mining LLC (2361); LD Labor Company LLC (8454);
 Coal Field Repair Services LLC (9179); Coal Field Construction Company LLC (5694); Hillsboro Energy
 LLC (1639); and Patton Mining LLC (7251). The address of the Debtors’ corporate headquarters is One
 Metropolitan Square, 211 North Broadway, Suite 2600, St. Louis, Missouri 63102.
Case 20-41308       Doc 266        Filed 04/09/20 Entered 04/09/20 08:43:30         Main Document
                                               Pg 2 of 4


                                      Kurt F. Gwynne (pro hac vice)
                                      Jason D. Angelo (pro hac vice)
                                            REED SMITH LLP
                                   1201 North Market Street, Suite 1500
                                          Wilmington, DE 19801
                                        Telephone: (302) 778-7500
                                        Facsimile: (302) 778-7575
                                    E-mail: kgwynne@reedsmith.com
                                     E-mail: jangelo@reedsmith.com

        PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

 limitation, all orders, notices, applications, motions, petitions, pleadings, requests, complaints,

 demands, replies, and answers, including all amendments to any of the foregoing, whether formal

 or informal, and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph,

 telex, facsimile, or otherwise.

        PLEASE TAKE FURTHER NOTICE that neither this Entry of Appearance nor any

 subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive

 Wilmington Trust’s (i) right to have final orders in non-core matters entered only after de novo

 review by a higher court; (ii) right to trial by jury in any proceeding so triable in any case,

 controversy, or adversary proceeding; (iii) right to have the reference withdrawn in any matter

 subject to mandatory or discretionary withdrawal; or (iv) other rights, claims, actions, defenses,

 setoffs, or recoupments to which Wilmington Trust is or may be entitled under agreements, in law,

 or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly

 reserved.




                                                      2
Case 20-41308     Doc 266   Filed 04/09/20 Entered 04/09/20 08:43:30        Main Document
                                        Pg 3 of 4


 Dated: April 9, 2020                   Respectfully submitted,

                                        REED SMITH LLP

                                   By: /s/ Jason D. Angelo
                                       Kurt F. Gwynne (pro hac vice)
                                       Jason D. Angelo (pro hac vice)
                                       1201 North Market Street, Suite 1500
                                       Wilmington, DE 19801
                                       Telephone: (302) 778-7500
                                       Facsimile: (302) 778-7575
                                       E-mail: kgwynne@reedsmith.com
                                       E-mail: jangelo@reedsmith.com

                                        Attorneys for Wilmington Trust, National
                                        Association, as indenture trustee for the 11.50%
                                        Senior Secured Notes due 2023




                                             3
Case 20-41308       Doc 266     Filed 04/09/20 Entered 04/09/20 08:43:30             Main Document
                                            Pg 4 of 4


                                  CERTIFICATE OF SERVICE

        I hereby certify that, on April 9, 2020, a true and correct copy of the foregoing document

 was served by ECF electronic noticing for the United States Bankruptcy Court for the Eastern

 District of Missouri upon all counsel of record registered to receive electronic notices.


                                                         /s/ Jason D. Angelo
                                                         Jason D. Angelo (pro hac vice)




                                                     4
